Citation Nr: 0739106	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cranial nerve paralysis (claimed as throat injury), status 
post cervical spine surgery, performed on May 15, 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from October 1962 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the benefit sought on 
appeal.

The Board considered this appeal in August 2006 and 
determined that additional development was necessary in order 
to properly evaluate the veteran's claim.  As such, the 
appeal was remanded.  Unfortunately, this matter must again 
be remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was not properly advised of the 
risks associated with a cervical spine surgery that he 
underwent at a VA medical center in May 2000 so as to be 
capable of providing informed consent.  Specifically, he 
contends that he was told to expect some hoarseness that 
could be temporary after the surgery but that neither the 
surgeon nor the anesthesiologist discussed any possible 
permanent complications such as risks regarding intubation or 
swallowing difficulties.

Title 38, U.S.CA. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service-
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

In this case, the Board remanded the case in August 2006 to 
obtain all medical records pertaining to the veteran's 
cervical spine surgery in May 2000.  It was noted that any 
consent forms or evidence of discussion of possible risks 
associated with cervical spine surgery should be obtained.  

A review of the claims folder shows that the AMC obtained the 
medical records pertaining to the veteran's May 2000 surgery, 
including a signed consent form pertaining to blood 
transfusions prior to the May 2000 surgery in question. The 
records, however, do not include any consent forms regarding 
any risks pertaining to the administration of 
anesthesia/intubation during surgery.

In light of the significance of proper informed consent under 
the foregoing regulation, the Board concludes that all the 
consent form or forms from before surgery should be obtained 
as they are relevant under the foregoing regulation.  VA has 
a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical opinion 
was previously obtained in this case in September 2003.  The 
examiner, however, apparently did not have access to the 
veteran's consent forms. Therefore, if any additional 
relevant consent records are developed, the material should 
be forwarded to a VA examiner to address the question as to 
whether the veteran was adequately informed of the 
foreseeable risks of surgery and whether any of the 
information contained in the additional records alters the 
September 2003 VA examiner's opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should locate and place in the 
claims folder copies of all informed 
consent records associated with the May 
2000 cervical spine surgery.  In the event 
no such consent forms can be located, the 
AMC should indicate that fact in the 
record.

2.  After conducting any additional 
indicated development, the AMC should 
thereafter review the additional evidence 
that has been obtained and determine 
whether the benefit sought on appeal may 
now be granted.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



